Citation Nr: 0126604	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  97-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to extension of a temporary total post 
surgical convalescent rating beyond October 31, 1991.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the second and third lumbar vertebrae, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the left thigh with retained foreign 
body (RFB) and damage to Muscle Group XIV, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
multiple fragment wounds (MFWs) of the left hand and wrist 
with RFB, and with subsequent Colles' fracture of the distal 
radius and a scaphoid fracture, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.  
This appeal originally arose from a May 1996 rating action of 
the Cleveland, Ohio RO that implemented an April 1996 
decision of the Board of Veterans Appeals (Board) that 
granted service connection for residuals of a fracture of the 
second and third lumbar vertebrae, and for a disability 
described as residuals of a fracture of the scaphoid bone and 
radial neck of the left wrist.  The veteran appealed the 10 
percent rating assigned the low back disorder as inadequate; 
the termination as of November 1991 of a temporary total 
rating (T/TR) assigned the wrist disorder under the 
provisions of 38 C.F.R. § 4.30 based on surgery necessitating 
post-hospital convalescence; and the noncompensable schedular 
rating thereafter assigned the wrist disorder from November 
1991 as inadequate.  

By rating action of June 1996, the RO granted an earlier 
effective date of 13 August 1991 for the grants of service 
connection for the low back disorder and for a disability now 
described as residuals of a fracture of the radial neck of 
the left wrist, based on clear and unmistakable error (CUE) 
in the May 1996 rating action that had assigned September 
1991 as the effective date of the grants of service 
connection.  10 percent and noncompensable ratings were 
assigned for the abovementioned low back and left wrist 
disorders, respectively, from 13 August 1991.  The RO also 
assigned an earlier effective date of 13 August 1991 for the 
grant of a T/TR for a disability now described as residuals 
of MFWs of the left hand and wrist with RFB, and with 
subsequent Colles' fracture of the distal radius and a 
scaphoid fracture, based on CUE in the May 1996 rating action 
that had assigned September 1991 as the effective date of the 
grant of the T/TR; a 10 percent schedular rating was assigned 
for that disorder from November 1991.  

This appeal also originally arose from a February 1997 rating 
action that denied a rating in excess of 10 percent for 
residuals of MFWs of the left hand and wrist with RFB, and 
with subsequent Colles' fracture of the distal radius and a 
scaphoid fracture; a rating in excess of 10 percent for 
residuals of a GSW of the left thigh with RFB; and a T/R.  
The RO also increased the rating of the low back disorder 
from 10 percent to 20 percent, effective July 1996; the 
veteran appealed the newly-assigned 20 percent rating as 
inadequate, and also appealed the effective date of the 20 
percent rating, claiming an effective date of 13 August 1991.  

In September 1997, the veteran testified at a hearing before 
the undersigned Member of the Board at the Huntington, West 
Virginia RO.  

By rating action of November 1997, the Cleveland RO granted 
an effective date of 13 August 1991 for the assignment of a 
20 percent rating for the low back disorder, based on CUE in 
the February 1997 rating action that had assigned July 1996 
as the effective date of that rating; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
effective date issue.  

By decision of March 1999, the Board remanded this case to 
the Cleveland RO for further development of the evidence and 
for due process development.  By rating action of March 2000, 
the RO granted a T/R; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.  


REMAND

Appellate review discloses that in June 1996 the veteran 
filed a Notice of Disagreement with the May 1996 rating 
action that, in pertinent part, terminated the T/TR assigned 
his left wrist disorder under the provisions of 38 C.F.R. 
§ 4.30 effective November 1991.  By rating action of June 
1996, the RO, in pertinent part, deferred adjudication of the 
pending issue of extension of the T/TR beyond October 1991.  
In its March 1999 Remand Order, the Board instructed the RO 
to adjudicate that pending issue, and if it was not granted, 
to furnish the veteran and his representative a Statement of 
the Case (SOC) and to advise them of the requirement to file 
a Substantive Appeal if he wanted to perfect his appeal with 
respect to the denial of the T/TR extension.  Although by 
rating action of March 2000 the RO denied extension of the 
T/TR assigned the left wrist disorder beyond October 1991, 
and the veteran and his representative were mailed a copy of 
that rating action, the RO then failed to issue an SOC and 
notify them of the requirement to file a Substantive Appeal 
if he wanted to perfect his appeal with respect to that 
issue.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where Remand Orders of the Board or the Court 
are not complied with, the Board itself errs in failing to 
ensure compliance; a Remand by the Court or the Board confers 
on the claimant, as a matter of law, the right to compliance 
with Remand Orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the Board finds that further due process 
development is required with respect to this issue.  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The March 1999 Board Remand Order also instructed the RO to 
afford the veteran VA examinations that included range of 
motion studies of the left knee; the examiner's comments as 
to whether or not any left hand or wrist scar was poorly 
nourished with repeated ulceration, or was tender and painful 
on objective demonstration, or produced limitation of 
function of the hand or wrist; and the examiner's specific 
assessment of the degree of the veteran's functional loss as 
to each disability at issue as contemplated by DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45.  
Appellate review discloses that combined VA 
orthopedic/dermatological examinations were conducted in June 
1999, which were basically comprehensive and well 
articulated.  However, because some clinical findings were 
not reported in the terms requested, supplemental clinical 
findings are now required.  Further, because the June 1999 
examination report is now over two years old, and more time 
will be consumed with required development, a further 
examination will need to address all essential clinical 
findings.  

Turning to the specific defects in the June 1999 VA 
examination report, it was indicated that left knee range of 
motion studies were accomplished, but the results thereof 
specified in degrees are not contained in that examination 
report.  The pertinent criteria for rating residuals of a GSW 
of the left thigh with RFB and damage to Muscle Group XIV, 
38 C.F.R. § 4.73, Diagnostic Code 5314, reveals that the 
function of Muscle Group XIV involves extension of the knee, 
and, to a lesser degree, flexion of the knee.  Accordingly, 
an appellate decision cannot be rendered on that issue 
without an adequate examination report which contains the 
results of range of motion studies of the left knee.  Neither 
did the examiner furnish the requested medical comments with 
respect to any scars of the left hand and wrist.  
Furthermore, the examiner failed to furnish the requested 
assessment of the degree of the veteran's functional loss, if 
any, stemming from his low back, left hand, and left wrist 
disabilities due to pain on undertaking motion, weakened 
movement, excess fatigability, or incoordination, as mandated 
by DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 9 
November 2000, the President of the U.S. signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (29 August 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  This law and implementing regulations redefine 
the obligation of the VA with respect to the duty to assist 
and include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  They also eliminate the concept of a well-
grounded claim and supercede the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober,  14 Vet. App. 174 (2000) (per curiam Order), 
that had held that the VA cannot assist in the development of 
a claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on and after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA 
and implementing regulations, a remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required pursuant to the VCAA and 
implementing regulations, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  In an effort to 
assist the RO, the Board has reviewed the claims folder and 
identified certain assistance that must be rendered to comply 
with the VCAA and implementing regulations.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of, as well as dates of 
treatment by, any and all providers of 
medical treatment and evaluation for his 
low back, left knee, left thigh, left 
hand, and left wrist disabilities from 
1999 to the present time.  He should be 
requested to sign and submit appropriate 
forms authorizing the release to the VA 
of any records from non-VA medical 
providers.  Thereafter, the RO should 
obtain and associate with the claims 
folder copies of all such medical 
records, including any records from the 
VA Medical Center, Huntington, West 
Virginia.  

2.  After the abovementioned records have 
been obtained, the RO should afford the 
veteran a special VA orthopedic 
examination to determine the degrees of 
severity of his residuals of a fracture 
of the second and third lumbar vertebrae, 
residuals of a GSW of the left thigh with 
RFB and damage to Muscle Group XIV, and 
residuals of MFWs of the left hand and 
wrist with RFB and with subsequent 
Colles' fracture of the distal radius and 
a scaphoid fracture.  The claims folder 
and a copy of this Remand Order must be 
made available to the examiner prior to 
the examination so that he may review the 
veteran's medical and employment history, 
and the examiner must state for the 
record that such has been reviewed.  All 
clinical findings pertaining to each 
disability at issue should be reported in 
detail.  Such tests as the examiners deem 
necessary, to include X-rays of the 
veteran's low back, should be performed.  
The examiner should determined the 
degrees of severity of the veteran's 
service-connected residuals of a fracture 
of the second and third lumbar vertebrae, 
residuals of a GSW of the left thigh with 
RFB and damage to Muscle Group XIV, and 
residuals of MFWs of the left hand and 
wrist with RFB and with subsequent 
Colles' fracture of the distal radius and 
a scaphoid fracture.  To assist in 
evaluating the residuals of gunshot wound 
of the left thigh, the examiner should be 
furnished the provisions of 38 C.F.R. 
§ 4.56(c) and (d).  Consistent with the 
provisions of 38 C.F.R. § 4.56(d), he 
should classify the residuals of gunshot 
wound of the left thigh as moderate, 
moderately severe, or severe.  The 
examination must include a report of the 
range of motion of the left knee in 
degrees of flexion and extension.  In 
conjunction with what the examiner 
observes in the ability of Muscle Group 
XIV to move the left knee he should 
comment on the presence or absence of the 
cardinal signs of muscle injury as 
defined in 38 C.F.R. § 4.56(c), to wit: 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  Additionally, 
the examiner should specifically: (a) 
conduct range of motion studies of the 
low back and left wrist, and specify the 
range in degrees; (b) review X-rays of 
the veteran's low back and comment as to 
whether or not there exists a 
demonstrable deformity of a vertebral 
body as a residual of the fracture of the 
second and third lumbar vertebrae; (c) 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the low back 
disorder and the left wrist and hand 
disorders upon his ordinary activity and 
on how each disorder impairs him 
functionally, particularly in the work-
place; and (d) specifically assess the 
degree of the veteran's functional loss, 
if any, stemming from his low back, left 
hand, and left wrist disabilities due to 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as mandated by DeLuca and 
38 C.F.R. §§ 4.40 and 4.45.  The examiner 
should identify all scars that are 
residuals of wounds of the left hand, 
left wrist, and left thigh, and comment 
as to whether or not any scar is poorly 
nourished with repeated ulceration, or is 
tender and painful on objective 
demonstration.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed, including 
provision of all requested clinical 
findings, comments, and assessments.  The 
RO must ensure that the clinical 
findings, comments, and assessments are 
reported precisely in terms of the 
questions posed.  The RO must also ensure 
that all other notification and 
development action required by the VCAA 
and implementing regulations is 
completed.  In particular, the RO should 
ensure that all new notification and 
development procedures contained in §§ 2 
and 3 of the VCAA (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001) and in the 
implementing regulations published at 66 
Fed. Reg. 45,620 (29 August 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) are fully complied 
with and satisfied.  

4.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claims for increased ratings 
may now be granted.  In adjudicating the 
issue of an increased rating for the 
residuals of a fracture of the second and 
third lumbar vertebrae, the RO should 
consider the propriety of assigning an 
additional 10 percent disability rating 
for any demonstrable deformity of a 
vertebral body clinically found to be a 
residual of such fracture under the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).  The RO 
should also review the clinical findings 
pertaining to any scars that are 
residuals of wounds of the left hand, 
left wrist, and left thigh, and consider 
the propriety of assigning separate 
compensable disability ratings for such 
scars as meet the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804 
(2001).  

5.  If the veteran's claims for increased 
ratings have not been granted, he and his 
representative should be furnished an 
appropriate Supplemental SOC, and the 
case should be returned to the Board for 
further appellate consideration.  

6.  The RO should furnish the veteran and 
his representative an SOC on the pending 
issue of extension of a T/TR beyond 
October 1991 under the provisions of 
38 C.F.R. § 4.30 based on surgery 
necessitating post-hospital convalescence 
for residuals of MFWs of the left hand 
and wrist with RFB, and with subsequent 
Colles' fracture of the distal radius and 
a scaphoid fracture.  They should also be 
advised of the requirement to file a 
Substantive Appeal if the veteran wants 
to appeal the denial of the T/TR 
extension.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


